DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-4, 6, 7, 9, and 10 of U.S. Application 16/693,546 filed on January 28, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Claims 5 and 8 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 01/28/2021 disclaiming the terminal portion of any patent granted has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance

Claims 1-4, 6, 7, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a magnetic sensor comprising: a yoke that includes a first portion and a second portion that is in contact with the first portion in a direction that is orthogonal to the first direction, wherein an average dimension of the second portion in the first direction is larger than an average dimension of the first portion in the first direction in combination with the other limitations of the claim. 

Claims 2-4, 6, 7, 9, and 10 are also objected to as they further limit claim 1. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868